Citation Nr: 0910088	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  08-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a gastro-intestinal 
condition to include irritable bowel syndrome (IBS) and 
gastro-esophageal reflux disease (GERD).

3.  Entitlement to service connection for a right eye 
condition manifested by floaters, flashes, and chronic pain.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In October 2008, the Veteran 
testified at a Board hearing before the undersigned, sitting 
in Washington, D.C.  A transcript of the hearing has been 
added to the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for:  1) a 
gastro-intestinal condition to include IBS and GERD; 2) 
hearing loss; and 3) tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and 
was not exposed to herbicides.

2.  The Veteran's diabetes mellitus is not related to active 
duty service.

3.  The Veteran's right eye condition manifested by floaters, 
flashes, and chronic pain is not related to active duty 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in 
active service, nor may diabetes mellitus be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1154, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The right eye condition manifested by floaters, flashes, 
and chronic pain was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).




Diabetes Mellitus

The Veteran contends that he has diabetes mellitus due to 
exposure to Agent Orange and other dioxins while in service.  
He testified that he was on the ground in the Republic of 
Vietnam to refuel his aircraft.  He believes he was also 
exposed while serving in Alaska and Iceland.

The law provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

In this case, the Veteran's personnel records do not show 
service in the Republic of Vietnam.  The Veteran testified 
that he was stationed at Otis Air Force Base and flew over 
Vietnam on a temporary duty assignment.  He stated that the 
aircraft he rode in stopped in DaNang, Vietnam to refuel.  He 
recalls deplaning on one or two occasions while refueling in 
DaNang.  The Veteran's personnel records do not reflect a 
duty assignment in Vietnam.

The Veteran also testified that he was exposed to dioxins, 
including Agent Orange, when he served in Alaska and Iceland.  
He stated that he slept in a Quonset hut while stationed in 
Keflavik, Iceland.  He stated that pesticides were stored 
near where he slept.  In Alaska, the Veteran recalled that he 
visited friends in the civil engineering site where 
herbicides were stored and that herbicides were sprayed 
around the radar hut where he worked.  There is no evidence, 
other than the Veteran's recollection, that Agent Orange or 
other dioxins, were used during this time.  The Veteran does 
not recall any dates of possible exposure; thus, no further 
research can be conducted.

The Veteran was first diagnosed with diabetes mellitus in 
September 2004,  approximately 30 years after separation from 
service.  The Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In this case, the weight of the competent evidence does not 
support a grant of service connection for diabetes mellitus.  
The preponderance of the evidence is against the claim, and 
there is no doubt to resolve in the Veteran's favor.

Right Eye

The Veteran lacerated his cornea while playing basketball in 
service.  Prior to the injury, the Veteran complained of eye 
trouble during a June 1968 examination.  He told the examiner 
that his eyes were tired and thought it was due to glare from 
the radar scope.  He had had this trouble since 1966.  The 
Veteran visited the ophthalmology clinic in February 1969.  
He complained of constantly tired eyes, a stinging sensation, 
and occasional lacrimation.  The clinician noted the 
Veteran's chief complaint to be a vague description of a 
constant glow or ghost image around things.  The clinician 
noted that all evaluations proved negative and requested 
further evaluation.  The basketball injury that the Veteran 
refers to occurred in May 1972.  There was an extensive 
corneal abrasion secondary to a fingernail hitting his eye 
while playing basketball.  The emergency service diagnosed 
the abrasion by applying fluorescein stain.  They irrigated 
the eye and then removed the flap.  They issued Neosporin and 
a patch and followed up in the following days.  The area of 
the abrasion grew smaller over time but had not fully healed 
after nine days.  Visual acuity was 20/200 at that time.

The Veteran underwent a VA eye examination in July 2007.  The 
Veteran reported decreased near vision, which he corrects 
with over-the-counter reading glasses.  His distance vision 
is fine, but the right eye is slightly more blurry than the 
left eye.  The Veteran reported that he always seems to get 
styes in his right eye.  He also reported flashes and 
floaters that have been stable over time.  The VA examiner 
attributed the Veteran's right eye discomfort to acne rosacea 
with an ocular component.  The examiner opined that it is not 
related to the cornea abrasion sustained during service.  
There is no residual scarring or other long-term sequelae as 
a result of the cornea abrasion.  The examiner also opined 
that the flashes and floaters are not related to the cornea 
abrasion.

The Board has considered the Veteran's contention that a 
relationship exists between his right eye condition and 
service, including the cornea abrasion sustained while 
playing basketball.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the Veteran can 
certainly attest to his in service experiences and current 
symptoms, he is not competent to provide an opinion linking 
that disability to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge.")

As the competent medical evidence does not show that the 
Veteran's eye condition is related to service, the 
preponderance of the evidence is against the claim and the 
benefit-of-the- doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter. Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in August 2006 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The August 2006 letter also 
contained the specific notice of the appropriate disability 
rating and effective date of any grant of service connection, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  A VA examination was conducted for the eye condition.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a right eye condition 
manifested by floaters, flashes, and chronic pain is denied.


REMAND

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks in making 
a determination as to when a VA examination is necessary are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.

Gastro-Intestinal Condition

During the October 1973 separation examination, the Veteran 
reported frequent indigestion.  The examiner noted that the 
Veteran felt it was due to nerves and was self-treated.  The 
Veteran testified that he went to sickbay often and was given 
medication such as Kaopectate.

A GI consultation was conducted at a VA facility in January 
2008.  The Veteran reported a history of abdominal pain 
including a visit to the emergency room earlier that month.  
The gastroenterologist diagnosed cholelithiasis, and noted 
that the Veteran probably passed a common duct stone.  

The Board finds that evidence of the Veteran's gastro-
intestinal problems in service along with his current 
problems are enough to trigger VA's duty to conduct an 
examination under the McClendon criteria.

Hearing Loss and Tinnitus

The Veteran had significant noise exposure in service as a 
radar operator and jumpmaster in the Air Force.  Although the 
record does not show a current diagnosis of hearing loss or 
tinnitus, the Veteran is competent to testify about his 
difficulty hearing.  Thus, a VA audiological examination 
should be conducted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA gastro-
intestinal examination.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination, and all indicated special 
studies and tests should be accomplished.  
The report of the examination must include 
all current diagnoses relating to the 
Veteran's gastro-intestinal system.  For 
each diagnosis, the examiner should state 
a medical opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosis is the result of any disease or 
injury in service.  Provide a complete 
rationale for each opinion.

2.  Schedule the Veteran for a VA 
audiological examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests should 
be accomplished.  The report of the 
examination must include all current 
diagnoses relating to the Veteran's 
hearing.  For each diagnosis, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosis is the result 
of any disease or injury in service.  
Provide a complete rationale for each 
opinion.

2.  Readjudicate the issues on appeal in 
light of all of the evidence of record.  
If the benefits are not granted, furnish 
the Veteran with a supplemental statement 
of the case and afford an opportunity to 
respond before returning the record to the 
Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


